Citation Nr: 0713234	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and C. H. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In September 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
in the record.  In October 2005, the veteran withdrew his 
request for a hearing before a member of the Board.  
Accordingly, the veteran's hearing request for a Board 
hearing is deemed withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

Post-traumatic stress disorder does not produce occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, under 
the General Rating Formula for Mental Disorders and the 
symptoms associated with the diagnosis of post-traumatic 
stress disorder under DSM-IV do not approximate or equate to 
the next higher rating under the General Rating Formula for 
Mental Disorders.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in September 2003.  Where, as here, 
service connection has been granted and an initial rating has 
been assigned, the claim of service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  And once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for 
post-traumatic stress disorder.  Dingess, 19 Vet. App. 473.
Duty to Assist

In March 2007, the veteran's representative claimed that a 
new VA psychiatric examination was in order because the most 
recent VA examination was too old to adequately evaluate the 
disability, and he requested that the veteran be reexamined.  
The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
claimant was afforded VA examinations in January 2004, May 
2005 and December 2005.  Reexamination will be requested 
whenever there is a need to verify either the continued 
existence or the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  Generally, a reexamination is required if the 
evidence indicates that there has been a material change in a 
disability.  As there is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined, and as the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted, 
VAOPGCPREC 11-95, the Board is deciding the appeal on the 
current record. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded VA examinations.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 2003, the psychologist at a VA Vet Center 
diagnosed the veteran as having post-traumatic stress 
disorder (PTSD) and assigned a global assessment of 
functioning (GAF) score of 48.  The psychologist reported 
that the veteran had been in combat in Vietnam, that he had 
worked of 29 years with the same company and then retired, 
and that the veteran was currently employed as a security 
guard.  The psychologist stated the veteran had recurring 
symptoms of post-traumatic stress disorder manifested by 
nightmares on a weekly basis, hypervigilance, exaggerated 
startle response, low tolerance to stress, problems with 
authority figures, and outburst of anger.  

On VA examination in January 2004, the veteran stated that he 
was married and had been for 16 years and that he had no 
children.  The examiner described the veteran as neat in 
appearance, pleasant, and likeable with a sense of humor.  
The veteran was oriented.  He spoke normally and his affect 
had mild tension and anxiety.  His mood was described as 
moderately depressed.   Memory was good with a few holes.  
The examiner found the veteran competent in judgment and he 
demonstrated some insight.  The global assessment of 
functioning score was 70.

In December 2004, the same psychologist at a VA Vet Center 
reported essentially the same PTSD symptomatology as was 
present in November 2003 and assigned a GAF score of 48.  In 
May 2006, the psychologist reported that the veteran was 
still in therapy and he continued to have insomnia, 
nightmares, intrusive thoughts, social withdrawal, and 
difficulty with authority figures.  The GAF score was 45. 

On a VA examination in May 2005, the veteran complained of 
depression, hypervigilance, intrusive thoughts, difficulty 
concentrating, exaggerated startle response, daily panic 
attacks and irritability.  He indicated that he could not 
drive out of fear of crashing.  He stated that he felt 
anxious and irritated around people, accordingly, he was 
restricted to a job as a security guard where he could work 
at night alone.  He denied psychiatric hospitalizations, 
obsessive ritualistic behaviors, hallucinations, or a history 
of suicidal or homicidal thoughts.  On examination, the 
examiner indicated that the veteran was oriented.  Speech was 
within normal limits.  The examiner diagnosed PTSD, alcohol 
abuse and marital stress and the GAF was 50.  

At a hearing in September 2005, the veteran testified that he 
felt he could not continue working as a security guard 
because he feared acting out on the job.  

On VA examination in December 2005, the veteran stated that 
he was still married and that he while he was part time he 
actually worked full time for about four years, but he took a 
lot of sick days.  The veteran also stated that he was in 
group and individual therapy and on medication.  The veteran 
complained of symptoms of panic attacks daily, anger, 
insomnia, paranoia, flashbacks, and weekly nightmares.  He 
indicated that he was experiencing marital problems because 
of his aggressive behavior.  On mental status examination, 
the veteran was described as concrete and blunt, his though 
process was coherent, logical and relevant.  The veteran was 
well-dressed and well-groomed.  He was articulate and his 
speech was well understood.  The veteran was cooperative, but 
had poor social skills.  He was oriented.  His affect was 
blunted and his reasoning and verbal comprehension were 
normal.  His concentration was described as poor.  The 
veteran spoke of suicidal tendencies and homicidal ideation.  
He exhibited poor impulse control and aggression.  The 
examiner reported that the veteran had severe 
psychopathology, but only partly due to PTSD and that PTSD 
had not worsened since the veteran was last examined by VA.  
The examiner noted that psychological testing revealed 
exaggerated responses.  The GAF score for PTSD was 60.  

Laws and Regulations

In a rating decision in December 2003, the RO granted service 
connection for PTSD, and assigned an initial rating of 10 
percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
The veteran appealed the initial rating of 10 percent. 
Thereafter, by a rating decision dated in June 2005, the RO 
increased the veteran's initial rating for PTSD to 50 
percent, effective August 20, 2003, the effective date of 
service connection.  Accordingly, the question is whether a 
rating higher than 50 percent is warranted for any period 
from August 20, 2003, the effective date for service 
connection, to the present.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  38 C.F.R. § 4.130, DC 
9411.  The criteria for the next higher rating, 70 percent, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

Analysis

The record shows that the veteran's PTSD symptomatology 
includes nightmares, hypervigilance, panic attacks, 
irritability, exaggerated startle response, insomnia, 
depression, difficulty concentrating, low tolerance to 
stress, problems with authority, and outbursts of anger 
followed by isolation.  His mood was described as moderately 
depressed.  

The records also show that the veteran retired after 29 years 
on the same job and that he was working as a security guard.  
He is married and has been for over 18 years.  The veteran 
has been consistently described as neat in appearance, 
pleasant, likeable, with a sense of humor and no speech 
abnormalities.  He was observed to be was oriented.  The 
veteran denied obsessive ritualistic behaviors.  During the 
appeal period, the GAF scores have ranged from 45 to 70. 

On the VA examination in December 2005, the veteran's thought 
process was coherent, logical, and relevant.  He was well-
dressed and well-groomed.  He was articulate and his speech 
was well understood.  His reasoning and verbal comprehension 
were normal.  To the extent that the veteran reported 
symptomatology which appeared inconsistent, the examiner 
found that the veteran overstated his case.  Accordingly, 
while the examiner expressed the opinion that while the 
veteran had some severe psychopathology, only in part was it 
due to PTSD for which a GAF score of 60 was assigned. 

Reconciling the various reports into a consistent disability 
picture, while the veteran's symptoms have fluctuated in 
severity, and he has exhibited some of the symptoms of a 70 
percent rating, such as the reported near-continuous panic, 
depression, impaired impulse control, and difficulty in 
adapting to stressful circumstances, the clinical findings do 
not more nearly approximate or equate to the criteria for a 
70 percent rating at any time during the appeal, as none of 
the other criteria for a 70 percent rating have been shown, 
such as illogical thinking, abnormal speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene, deficiencies in most areas, such as work and family 
relations, judgment, thinking, and mood.  And it is not shown 
that the veteran is unable to establish and maintain 
effective relationships. 

As for symptoms associated with the diagnosis of PTSD in DSM- 
IV, but not listed in Diagnostic Code 9411, such as sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
avoidance symptoms, and startle response, these symptoms are 
not the equivalent to the level of occupational and social 
impairment with deficiencies in the areas of work and family 
relations for a 70 percent rating.  




Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than 50 percent for PTSD, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder is denied.



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


